PER CURIAM.
This cause is before us on appeal of an order finding claimant suffered a permanent impairment following injuries received in a work accident. After careful consideration, we affirm that ruling. However, we remand for the sole purpose of allowing the deputy commissioner to take further evidence to assign a permanent impairment rating in accordance with Section 440.-15(3)(a) 1 a-b, Florida Statutes (1987). Racz v. Chennault, Inc. 418 So.2d 413 (Fla. 1st DCA 1982); Deinema v. Pierpoint Condominiums, 415 So.2d 811 (Fla. 1st DCA 1982); Trindade v. Abbey Road Beef ’N Booze, 443 So.2d 1007, 1011 n. 4 (Fla. 1st DCA 1983).
ERVIN, BOOTH and THOMPSON, JJ., concur.